ORDER IMPOSING DISCIPLINE
The Respondent, William B. Olsen, has been charged in a verified complaint for disciplinary action with violating Disciplinary Rule 1-102(A)(4) of the Code of Professional Responsibility and Rule 8.4(c) of the superseding Rules of Professional Conduct.
The Hearing Officer appointed pursuant to Admission and Discipline Rule 28 has heard the case and has tendered his Findings of Fact and Conclusions of Law concluding that the Respondent engaged in misconduct.
Having reviewed all matters, this Court finds that the Respondent prepared and executed a contract for the sale of property purportedly owned by him. In said contract and a contemporaneous warranty deed, which was executed by the Respondent but was to be held in escrow, the Respondent warranted that he has good and merchantable title free and clear of any liens, that all taxes have been paid and that there is no judgment that is or may become a lien on the property.
The purchaser relied on Respondent's representations in light of Respondent's status as attorney and his position with a title insurance company. However, Respondent's representations were false as the property had already been sold to another at a tax sale some sixteen months prior to the contract.
The Respondent received from the purchaser over $18,000 which he failed to return necessitating that the purchaser pursue litigation and repeated proceedings supplemental. Respondent's refusal to pay the judgment resulted in the purchaser settling for approximately 87% of his judgment.
We conclude that Respondent's conduct involves fraud, deceit and misrepresentation and that the Respondent engaged in professional misconduct as charged. By virtue of the serious nature of the misconduct, this Court concludes that a sanction ranging from a period of suspension to disbarment is warranted. An opinion setting forth specific findings and deliberations will follow.
In the meantime, this Court is obligated to exercise its constitutional duty to protect the public and the integrity of the Bar from unscrupulous lawyers. Accordingly, we conclude that the Respondent should be suspended from the practice of law pending further order by this Court.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that William B. Olsen is suspended from the practice of law effective immediately and pending further order from this Court.
The Clerk of this Court is directed to forward a copy of this order to the parties and their attorneys.
All Justices concur.